Citation Nr: 1810812	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  13-24 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Morales, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Army from July 1982 to February 1997, and December 2003 to March 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in September 2016. A transcript is of record. 

The matter was before the Board in November 2015, at which time the case was remanded to schedule the Veteran for a hearing.  The matter has now returned to the Board for appellate consideration. The Board finds there has been substantial compliance with its prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand). Specifically, the Veteran testified at a Board hearing before the undersigned VLJ in September 2016. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his PTSD is a result of military sexual trauma. He has stated that he was the victim of a sexual assault by an individual or several individuals while he was in Iraq. He testified that he did not report the assault at the time because he was too embarrassed. See 9/20/2016, Hearing Transcript, at p. 7. 

As the Veteran's contention is that his mental health disability is related to a sexual assault while in service, VA regulations provide that in the case of a claimed in-service stressor based on personal assault, evidence other than the Veteran's service records can corroborate the occurrence. 38 C.F.R. § 3.304(f)(5). Examples of such evidence include evidence of behavior changes following the claimed assault. This section (38 C.F.R. § 3.304(f)(5)) also provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. In Menegassi v. Shinseki, the Federal Circuit held that under 38 C.F.R. § 3.304(f)(5), medical opinion evidence may be submitted for use in determining the occurrence of a claimed stressor, and such opinion evidence should be weighed along with the other evidence of record in making this determination. 638 F.3d 1379, 1382 at n. 1 (Fed. Cir. 2011). 

In this case, the Veteran's service records do not contain evidence of sexual assault. However, in cases involving an allegation that PTSD is connected to military sexual assault, the Federal Circuit has held that "the absence of a service record documenting an unreported sexual assault is not pertinent evidence that the sexual assault did not occur." AZ v. Shinseki, 731 F.3d 1303, 1306 (Fed. Cir. 2013). 

The Veteran underwent a VA examination in March 2016, with addendums provided in June 2016 and November 2016. The examiner in the November 2016 addendum noted unexcused absences, unsatisfactory conduct, and a DUI after leaving service, but did not discuss why these were not markers of military sexual trauma. See 11/25/2016, C&P Examination, at p. 1, 2. With regard to the claimed military sexual trauma, the examiner merely concluded, without explanation, that she found "no documented markers of sexual assault." Id. 

The Board finds that the March 2016 opinion and June and November 2016 addendums are inadequate because they did not adequately consider whether there was evidence of behavior changes in response to an in-service assault, so as to provide credible supporting evidence of that particular stressor. 38 C.F.R. § 3.304(f)(5). Specifically, the examiner did not discuss the Veteran's lay statements that he was too embarrassed to report the assault and stopped trusting others; increased use of alcohol resulting in a DUI after service, was demoted from SFC to PV1; and military personnel records showing disciplinary actions for nine unexcused absences in service. In view of the above, an adequate opinion is not of record. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (noting that an examiner needs to be "informed of the relevant facts."). 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding treatment records. All requests and responses for the records must be documented. If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records. 

2. Forward the claims file to the VA examiner who provided the March 2016 examination, or another examiner if that examiner is unavailable, to provide an addendum opinion. (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence). Review of the claims file should be noted in the examination report. 

The examiner should respond to the following: 

(a) Provide an opinion as to whether the evidence demonstrates whether it is at least as likely as not (a 50 percent or greater possibility) that the alleged military sexual trauma occurred, to include a discussion of any relevant markers. While review of the entire file is required, attention is called to the following: 

(i) The Veteran's history of alcohol abuse; 

(ii) The Veteran's lay statements (during the September 2016 hearing) that he was too embarrassed to report the assault and that he has had problems trusting others;

(iii) Military personnel records that show a drastic change from fully capable reviews and promotion in 2004 to disciplinary actions including a demotion from SFC to PV1, disciplinary actions for nine unauthorized absences; and an other than honorable discharge in 2008. See 6/26/2015, Military Personnel Record, at p. 136, 156, 161, 165. 

(iv) Third party statements regarding observed changes in the Veteran's behavior and mood following service, from the Veteran's mother and ex-girlfriend. See 5/4/2015 Buddy/Lay Statement - Mother; Ex-Girlfriend. 
 
(v) Any relevant evidence obtained pursuant to this remand, to include information received from other sources. 

(b) If a diagnosis of PTSD is appropriate, the examiner should specify whether: (i) any alleged personal assault found to be established by the evidence of record in the examiner's opinion was sufficient to produce PTSD; and (ii) if there is a link between the current symptomatology and the in-service stressor sufficient to produce PTSD. 

(c) For any psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (a 50 percent or greater possibility) that any identified psychiatric disorder that the Veteran has had since he filed his current claim had its onset during or was caused by his active service. 

The examiner should provide a comprehensive rationale for any and all conclusions reached. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. 

3. If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



